                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

STACY FINK                                                                               PLAINTIFF

V.                                 NO. 3:18CV00233-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                      DEFENDANT

                                               ORDER

I.     Introduction:

         Plaintiff, Stacy Fink (“Fink”), applied for disability benefits on September

22, 2016, alleging disability beginning on June 1, 2012. (Tr. at 14). After conducting

a hearing, the Administrative Law Judge (AALJ@) denied her application. (Tr. at 24).

The Appeals Council denied her request for review. (Tr. at 1). Thus, the ALJ’s

decision now stands as the final decision of the Commissioner.

         For the reasons stated below, the Court 2 affirms the decision of the

Commissioner.

II.     The Commissioner=s Decision:

         The ALJ found that Fink had not engaged in substantial gainful activity since

the alleged onset date of June 1, 2012. (Tr. at 16). At Step Two, the ALJ found that


1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
2
    The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
Fink had the following severe impairments: obesity, degenerative disc disorder,

obstructive sleep apnea, major depressive disorder, generalized anxiety disorder, and

cannabis use disorder. Id.

       After finding that Fink’s impairments did not meet or equal a listed

impairment (Tr. at 17), the ALJ determined that Fink had the residual functional

capacity (“RFC”) to perform work at the sedentary level, except that: (1) she must

have an option to sit or stand at-will during the workday; (2) she could occasionally

kneel, crouch, crawl, and climb, and occasionally stoop to reach at a table top level;

(3) she could understand, remember, and carry out simple job instructions, make

judgments in simple work-related situations, respond appropriately to co-workers

and supervisors, and respond appropriately to minor changes in the usual work

routine; and (4) she should avoid interaction with the public. Id.

       Based on her RFC, the ALJ concluded that Fink was unable to perform any

of her past relevant work. (Tr. at 23). At Step Five, the ALJ relied on the testimony

of a Vocational Expert (“VE”) to find that, based on Fink’s age, education, work

experience and RFC, jobs existed in significant numbers in the national economy

that she could perform, including work as a surveillance monitor and machine

tender. (Tr. at 24). Thus, the ALJ found that Fink was not disabled. Id.

III.   Discussion:

                                          2
      A.   Standard of Review

      The Court=s function on review is to determine whether the Commissioner=s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. ' 405(g). While Asubstantial evidence@ is that which a reasonable

mind might accept as adequate to support a conclusion, Asubstantial evidence on the

record as a whole@ requires a court to engage in a more scrutinizing analysis:

      A[O]ur review is more than an examination of the record for the
      existence of substantial evidence in support of the Commissioner=s
      decision; we also take into account whatever in the record fairly
      detracts from that decision.@ Reversal is not warranted, however,
      Amerely because substantial evidence would have supported an
      opposite decision.@

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d. at 477.

      B. Fink=s Arguments on Appeal

      Fink contends that substantial evidence does not support the ALJ=s decision

to deny benefits. She argues that the ALJ did not give appropriate weight to her
                                          3
treating nurse’s functional capacity opinion and that the ALJ did not incorporate all

of Fink’s limitations in the hypothetical question he posed to the VE.

        Ms. Jessica Wood, APRN, saw Fink during the last two years of the six-year

relevant time-period. (Tr. at 340-370, 525-555). While Fink presented with low back

pain, Wood found generally normal musculoskeletal exams, with normal strength,

tone, and reflexes, and only moderate paraspinal tenderness. Id. She had mostly

normal range of motion in her spine, with negative straight-leg raises and normal

gait and station. Id., (Tr. at 680). X-rays and MRI of the lumbar spine were

unremarkable. (Tr. at 365, 384). Fink was able to do things like prepare meals, do

household chores, drive, and shop in stores. (Tr. at 278-283). Such daily activities

undermine her claims of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir.

1995)

        Fink was 5’2” and weighed about 300 pounds. (Tr. at 37). She was regularly

encouraged to diet and exercise by her doctors, but she admitted she did not do either

and her weight remained about the same throughout the relevant time-period. (Tr. at

344, 527-535). Due to her obesity and low back pain, Fink obtained the services of

a home health aide, who came into Fink’s home daily and took care of virtually all

of her needs. (Tr. at 45). Indeed, the home health aide reported to Fink’s home every

day from August 24, 2017 through November 10, 2017. However, after each of her

                                          4
visits, the home health aide noted that Fink’s condition was good. (Tr. at 831-887).

      Nurse Wood wrote, in July 2016, that Fink was severely limited in her

capacity to find a full-time job. (Tr. at 360). This opinion about Fink’s inability to

work “involves an issue reserved for the Commissioner and therefore is not the type

of ‘medical opinion’ to which the Commissioner gives controlling weight.” Ellis v.

Barnhart, 392 F.3d 988, 994 (8th Cir. 2005).

      Nurse Wood completed a check-box medical source statement, in May 2017,

that stated Fink would need frequent rest periods and longer than normal breaks due

to morbid obesity and paraspinal tenderness. (Tr. at 646-647). Wood said that Fink

would miss three days of work per month. Id. Fink says that the ALJ should have

given more weight to this opinion about frequent breaks and should have included

that limitation in the hypothetical question. However, the opinion is inconsistent

with Wood’s own mild clinical findings; with the objective tests which showed

unremarkable conditions; and with Fink’s ability to engage in daily activities.

Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir. 2005)(“physician opinions that

are internally inconsistent . . . are entitled to less deference than they would receive

in the absence of inconsistencies.”) (Tr. at 21-22).

      Finally, Nurse Wood’s statement was on a short check-box form, with no

reference to clinical findings. A conclusory check-box form has little evidentiary

                                           5
value when it cites to no medical evidence and provides little or no elaboration.

Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir. 2012). Moreover, pain management

notes indicated mild conditions; in April 2017, her chronic pain was stable and she

wished to continue with conservative pain management. (Tr. at 673-675). Fink said

that her back pain was alleviated by sitting, which aligns with the ALJ’s limitation

to sedentary work. (Tr. at 674). The ALJ properly discounted Nurse Wood’s

restrictive opinion, with respect to the need for frequent breaks. (Tr. at 22). The

hypothetical, which did not reference a need for frequent breaks, fully incorporated

Fink’s credible limitations.

        Fink also argues that her numerous mental health appointments meant she

could not complete a full work week. First, the mental health treatment notes show

that Fink’s anxiety and depression were related to situational stressors and she was

improving when she followed treatment recommendations.3 (Tr. at 340-356, 761-

827). By November 2017, Fink appeared cooperative and friendly, was fully

oriented, had normal speech and flow of thought, and was well-groomed and

compliant. (Tr. at 974-976). Improvement in condition supports an ALJ’s finding

that a claimant is not disabled. See Lochner v. Sullivan, 968, F.2d 725, 728 (8th Cir.



3
  At one point, when interacting with her therapist, Fink said that practicing anti-anxiety skills “seems
like a lot of trouble.” (Tr. at 767-768).

                                                      6
1992). Additionally, there was no evidence that Fink would not be able to schedule

therapy sessions outside of regular work hours or during her lunch break, so this

argument fails.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision to deny

benefits. The ALJ properly weighed Nurse Wood’s opinion and the hypothetical

question incorporated all of Fink’s credible limitations.

      IT IS THEREFORE ORDERED that the final decision of the Commissioner

is AFFIRMED, and Fink’s Complaint is DISMISSED, with prejudice.

      DATED this 8th day of January, 2020.




                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          7
